DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for priority based on provisional Application No. 62/835,275 filed on 17 April 2019.



Claim Objections
Claim 13 is objected to because of the following informalities: the claim recites dependency on claim 12. However, given that Claim 13 does not appear to be directed to an agreement validation, it appears that dependency to independent Claim 1 would be more appropriate (similar to how dependent claim 25 depends upon independent claim 14). Appropriate correction is required.
Claims 12 and 24 are objected to because of the following informalities: the claims recite “between patient bed and other medical devices”. This should be “the patient bed”. Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“wherein the blockchain exchange system…is configured to validate interactions…and each of the blockchain exchange systems is configured to record valid transactions…” in Claims 1 and 14; and
“wherein the remote server is configured to perform agreement validation…” in Claims 9 and 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “wherein the agreement validation is a blockchain exchange”. However, given that the claims depend upon claims 9 and 21, respectively, if one were to replace the “agreement validation” language in claims 9 and 21, the claim language would read “wherein the remote server is configured to perform blockchain exchange to permit a medical device to join the network of medical devices”. However, blockchain exchange in the context of permissions is unclear. For purposes of examination, the interpretation “wherein the agreement validation [[is]] includes blockchain exchange” has been taken (similar to dependent claims 11 and 23 where the agreement validation “includes” smart contract formation).
Dependent claims 11-13 and 23-24 are rejected for at least by virtue of their dependencies on claims 10 and 22, respectively, and for failing to cure the deficiencies of their respective parent/ancestral claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The claims are directed to certain methods of organizing human activity or alternatively, managing personal behavior or relationships or interactions between people. The independent claims, in particular, recite a remote server in communication with the patient bed, and a network of medical device nodes each including a blockchain exchange system for communication with other medical device nodes of the network. Dependent claim 2 recites validating interactions between the patient bed and other medical devices. Dependent claims 9-12 and 21-24 recite the remote server performing agreement validation, where the agreement validation involves a blockchain exchange, smart contract formation, and authorization for access to data stored within the blockchain.

	Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components (processor, communication circuitry, memory), which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Similarly, the claims recite that the claimed invention is implemented in the context of patient beds and medical devices, and that a blockchain exchange system is used. However, this is nothing more than an attempt to limit the claims to a particular technological environment of a medical blockchain environment (i.e., through the recitation of patient beds, medical devices, and a blockchain exchange system). However, the various claimed steps are recited at a high level of generality and untethered to any sort of particular application to patient beds and medical devices, or how it is integrated into the claimed blockchain exchange system. In other words, the disclosed steps can be implemented generally using any sort of computer, and thus the use of patient beds and medical devices is an insignificant additional element.
	
Furthermore, various claims recite the type of data or environment involved. These are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving a result.
	Dependent claim 2 recites that the patient bed is performing the validation of interactions between the patient bed and other medical devices. However, merely having a specific object involved in the network perform the validation as opposed to another object, e.g. another medical device, does not further limit the claims to how the validation is performed. Similarly, dependent claims 3 and 15 recite that the patient bed and medical device nodes compete to determine which will validate an interaction. However, this is nothing more than mere narrowing of what is still otherwise an abstract idea. They add nothing outside the abstract realm. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible); buySAFE, 765 F.3d at 1353 (same).
	However, as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more to it”. See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. . . . [L]imitation of the claims to a particular field of information . . . does not move the claims out of the realm of abstract ideas”).
	In particular, dependent claims 6-8 and 18-20 recite that interactions include an exchange of information, the exchange of information being a process-of-care information, or does not include Protected Health Information. Such claims do not further limit how—by what particular process or structure—the validation of the nodes occurs. Nor do the claims meaningfully limit the claims to any particular application—that is, beyond simply transferring data between the patient bed and medical device(s).
	Additionally, dependent claims 9-12 and 21-24 recite the agreement validation involving a blockchain exchange, smart contract formation, and authorization for access to data stored within the blockchain. However, the agreement validation (in dependent claims 9 and 21) are recited at a high level of generality, and not a particular means of achieving the validation. Thus, the dependent claims which attempt to narrow the abstract idea of performing agreement validation, to certain types of interactions (e.g., blockchain exchange, smart contract formation, authorization for access), does nothing more than describe the context rather than a particular manner of achieving the agreement validation.
	Dependent claims 13 and 25 recite that the recorded valid interactions are encrypted. The fact that the data is encrypted does nothing more than attempt to narrow the claims to a particular technological field—namely, encrypted data. However, such limitations are unrelated to how any of the validation steps are performed, and thus does not amount to significantly more.

	Lastly, the claims recite various insignificant extra-solution activities.
The independent claims 1 and 14 recite that each of the blockchain systems can record valid interactions linked with at least one previous valid interaction. However, this is unrelated to how—by what particular process or structure—the validation of the interactions are performed, or how the patient bed and medical devices interact particularly with the blockchain system (other than generically reciting that the blockchain system is used to store and retrieve information).
Dependent claims 4 and 16 recite sending a validation signal indicating the valid interaction to other medical device nodes of the network. This is nothing more than an insignificant post-solution activity that is only a tangential addition to the claims.
	Additionally, dependent claims 5 and 17 recite the nodes maintaining an identical ledger of valid interactions. However, this is nothing more than an insignificant extra-solution activity, which is unrelated to how the validation is performed.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
	
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, with regards to the independent claims’ recitation that each of the blockchain systems records valid interactions linked with at least one previous valid interaction, this is well-understood, routine, and conventional in blockchain systems:
Sethi et al. (US 2019/0379543 A1) at [0025], where the disclosed chain is a transaction log structured as hash-linked blocks, where all transactions on the ledger had been previously validated (Sethi, [0051]). Each transaction may be sequenced and cryptographically linked together.
Gonzales et al. (US 2019/0205894 A1) at [0118], where a data block is linked to the previous block in the blockchain (see also [0093], where once a data block is validated, the blockchain platform for the blockchain verifies the block, which is added to all copies of the blockchain).
Wright (US 2019/0066228 A1) at [0002-0003],where a blockchain is a peer-to-peer electronic ledger comprising of blocks, where each block contains a hash of the previous block so that blocks become chained (i.e., “linked”) together. In order for a transaction to be written to the blockchain, it must be “validated”.
Castagna et al. (US 2019/0172059 A1) at [0055], where “block chain” refers to a decentralized ledger of data records in which a block comprises a pointer (i.e., “link”) to the previous block in the chain, and pending transactions are validated before becoming authenticated blocks (i.e., “valid interactions”) on the block chain.
Schuler et al. (US 2019/0287200 A1) at [0099], where a blockchain may comprise a series of “blocks”, where each block contains a pointer to the previous block.
Bhatnagar et al. (US 2019/0384927 A1) at [0008], where the system adds a data block to the ledger including an endorsed object value that is cryptographically linked to a previous data block in the ledger.
McFarlane (US 2019/0027237 A1) at [0012], where a distributed ledger of transactions comprises successive blocks linked to earlier blocks via a cryptographic function, where only valid transactions are added to the blockchain (McFarlane, [0037]).
	
Furthermore, with regards to dependent claims 4 and 16, transmitting a validation signal is nothing more than an insignificant extra-solution activity that is well-understood, routine, and conventional:
Gonzales et al. (US 2019/0205894 A1) at [0151], where mining nodes validate transactions and broadcast the completed block validation to other nodes.
Castagna et al. (US 2019/0172059 A1) at [0062], where any of the multiple nodes in the block chain 250 can validate a transaction and broadcast the transaction and its validation (in the form of a block) to other nodes.
Witchey (US 2015/0332283 A1) at [0061], where validity blocks may be broadcasted, where validity blocks forming the longest chain could represent confirmation of the block.
Williams et al. (US 2019/0213333 A1) at [0034], item #7, where the OP_RETURN data is broadcasted to relevant parties including each user and each node in the network, where relevant parties are informed that the OP_RETURN data is validated on-chain.

	Additionally, with regards to dependent claims 5 and 17, maintaining an identical ledger of valid interactions on each of the blockchain nodes in the network is well-understood, routine, and conventional:
Ojha et al. (US 2020/0119910 A1) at [0035] and [0071], where each peer maintains a copy of the ledger of blockchain transactions, and where before committal to the blockchain, each peer may validate the transaction.
Gonzales et al. (US 2019/0205894 A1) at [0151], where each node maintains a copy of a blockchain, and adds validated blocks to their own blockchain.
Dowding et al. (US 2018/0253702 A1) at [0022], where a blockchain is a peer-to-peer network-based ledger, where each node has a copy of the distributed ledger.
Schuler et al. (US 2019/0287200 A1) at [0102], where in a distributed ledger system, each node may maintain a validated copy of the distributed ledger consistent with other nodes.
Bhatnagar et al. (US 2019/0384927 A1) at [0029], where a full (or partial) copy of a ledger exists with every peer [node].
McFarlane (US 2019/0027237 A1) at [0019], where each node stores a local synchronized copy of the blockchain.

Thus, even as an ordered combination, the claims do not contain any hint as to how the validation of the interactions is performed. At this level of generality, the claims do not more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea.
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. The claims do nothing more than recite that data is transmitted between blockchain exchange systems, and that one of the involved entities is performing some sort of validation (of either the interaction, or an agreement validation (as in the case of the remote server)).
Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. A majority of the claim limitations are nothing more than attempts to limit the claims to a particular technological environment or field (i.e., blockchain exchange system, patient beds and medical devices), with insignificant field-of-use limitations (describing a context rather than a particular manner of achieving a result), mere narrowing of what are still otherwise abstract ideas (i.e., falling into one or both of the categories above), and insignificant extra-solution activities that are well-understood, routine, and conventional within blockchain systems. The claims require no improved computing structures, just already available computers and conventional blockchain technology, with their already available basic functions, to use as tools in executing the claimed process.1
For example, the blockchain does nothing more than mostly store and retrieve data, with a conventional manner of recording the data (i.e., each data block linked to a previous data block). The blockchain, therefore, acts as nothing more than something slightly more specific than a generic database, and thus does not amount to significantly more.2
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9-14, 17-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (“Sethi”) (US 2019/0379543 A1).
Regarding claim 1: Sethi teaches A medical device communication system for blockchain exchange, the system comprising:
	…[an object] including a blockchain exchange system including a processor executing instructions stored on at least one memory storage and communication circuitry for communication with other [nodes], a remote server arranged in communication with the [object], and a network of…nodes each including a blockchain exchange system including a processor executing instructions stored on at least one memory storage and communication circuitry for communication with other…nodes of the network (Sethi, [0077], where a smart contract configuration includes contracting parties (i.e., the object, and nodes in the network) and a mediating server (i.e., “remote server arranged in communication with the [object]”). See Sethi, [0024], where participating parties include peer nodes, where each peer node maintains a copy of the ledger for each channel of which they are a member (i.e., the object and each of the nodes each being a peer node; thus, each node “including a blockchain exchange system”). See Sethi, [0023], where nodes are communication entities of the blockchain system (i.e., “communication with other…nodes of the network”).
See Sethi, [0081], where in each computing node 700 includes a computer system/server 702, the computer system/server 702 including a network card or network adapter for communicating over the network (Sethi, [0088]) (i.e., “communication circuitry…for communication with other…nodes of the network”).
See Sethi, [0082-0084], where the computer system/server 702 may be implemented by one or more processors and system memory, the system memory storing instructions executed by the computer system (i.e., “a processor executing instructions stored on at least one memory storage”)), 
wherein the blockchain exchange system of at least one of the [object] and one of the…nodes is configured to validate interactions between the [object] and other [nodes] (Sethi, [0051], where before committal to the blockchain, each peer 281-283 (i.e., “at least one of the [object] and…one of the nodes”) validates the transaction (i.e., “validate interactions”). Recall from Sethi, [0024], where transactions may be submitted by participating parties, including peer nodes (i.e., the transactions corresponding to “interactions between the [object] and other [nodes]”)), and
each of the blockchain exchange systems is configured to record valid interactions linked with at least one previous valid interaction between the [object] and other [nodes] (Sethi, [0025], where the disclosed chain is a transaction log structured as hash-linked blocks, where all transactions on the ledger (i.e., “valid interaction”, since each transaction may have been validated prior to addition to the ledger (Sethi, [0051])) may be sequenced and cryptographically linked together (i.e., “linked with at least one previously valid interaction”)).
Although Sethi does not appear to explicitly state that the nodes pertain to a patient bed for supporting a patient above the floor and medical devices as claimed, it would have been obvious to one of ordinary skill in the art to have modified Sethi (hereinafter “Sethi as modified”) by substituting Sethi’s generic devices/nodes with the claimed patient bed and medical device nodes, with predictably equivalent operating characteristics (i.e., the communication between the various devices/nodes in the network, each maintaining a blockchain exchange system, with a remote server mediating communications between the various nodes, would have been performed the same regardless of the specific type of device involved). Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., Sethi’s device nodes) for another (i.e., patient beds and medical devices as claimed), and recognize that the results of the substitution were predictable and obvious.

	Regarding claim 2: Sethi as modified teaches The medical device communication system of claim 1, wherein the blockchain exchange system of the patient bed validates interactions between the patient bed and other medical devices (Sethi, [0060], where the blockchain node 410 (i.e., “blockchain exchange system of the [object]”) creates a validation database 430, after which the blockchain node 410 may receive blockchain transactions 425. The blockchain node 410 may then validate each transaction using the validation database 430 (i.e., “wherein the blockchain exchange system of the [object] validates interactions”).
Recall from Sethi, [0024], where transactions may be submitted by participating parties, including peer nodes (i.e., the transactions corresponding to “interactions between the [object] and other [nodes]”)).

	Regarding claim 5: Sethi as modified teaches The medical device communication system of claim 1, wherein the each of the blockchain exchange systems of the patient bed and the medical device nodes maintains an identical ledger of valid interactions (Sethi, [0024], where each peer node maintains a copy of the ledger for each channel of which they are a member. Recall from Sethi, [0077], where before committal to the blockchain, each peer 281-283 may validate the transaction (i.e., “validate interactions”); thus, each blockchain represents a “ledger of valid transactions”).

	Regarding claim 6: Sethi as modified teaches The medical device communication system of claim 1, wherein the interactions between the patient bed and other medical devices includes an exchange of information between the patient bed and the other medical device (Sethi, [0077], where the results of the smart contract execution, which may take the form of an asset transfer session/process/procedure (i.e., “exchange of information”). The results of the smart contract execution may be written to a blockchain as a blockchain transaction). 

	Regarding claim 7: Sethi as modified teaches The medical device communication system of claim 6, wherein the exchange of information is process-of-care information (Sethi, [0077], where the results of the smart contract execution, which may take the form of an asset transfer session/process/procedure).
Although Sethi does not appear to explicitly state that the type of information relates to process-of-care information as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The exchange of information would have been performed the same regardless of the specific data involved (i.e., process-of-care information, asset transfer as disclosed by Sethi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Sethi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 9: Sethi as modified teaches The medical device communication system of claim 1, wherein the remote server is configured to perform agreement validation to permit a medical device to join the network of medical device nodes (Sethi, [0077], where the smart contract configuration includes the contracting parties, and a mediating server (i.e., “remote server”) configured to enforce smart contract terms (i.e., “perform agreement validation”), where the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger (i.e., “agreement validation”) (Sethi, [0047]). The smart contract configuration 650 may represent a communication session that is driven by a smart contract 630 (i.e., “agreement”), which explicitly identifies one or more user devices 652 and/or 656 that are parties to the smart contract transaction (i.e., “permit a…device to join the network of…nodes”).
See also, e.g., Sethi, [0058], where a blockchain user 302 connects to the network through a peer node 312, which retrieves the user’s enrollment and transaction certificates from the certificate authority before allowing users to transact on the permissioned blockchain network).
	Although Sethi does not appear to explicitly state that the involved nodes/devices pertain to medical devices as claimed, it would have been obvious to one of ordinary skill in the art to have modified Sethi (hereinafter “Sethi as modified”) by substituting Sethi’s generic devices/nodes with the claimed medical device nodes, with predictably equivalent operating characteristics (i.e., agreement validation would have been performed the same regardless of the specific types of devices involved). Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., Sethi’s device nodes) for another (i.e., medical devices as claimed), and recognize that the results of the substitution were predictable and obvious.

	Regarding claim 10: Sethi as modified teaches The medical device communication system of claim 9, wherein the agreement validation is a blockchain exchange (Sethi, [0077], where the smart contract configuration includes the contracting parties and a mediating server configured to enforce the smart contract terms (i.e., “agreement validation”) on the blockchain, where the results of the smart contract execution, which may take the form of an asset transfer session/process/procedure (i.e., “exchange”) may be written to a blockchain as a blockchain transaction (i.e., “blockchain exchange”)).

	Regarding claim 11: Sethi as modified teaches The medical device communication system of claim 10, wherein the agreement validation includes smart contract formation hosted on the remote server (Sethi, [0077], where the smart contract configuration includes the contracting parties and a mediating server (i.e., “hosted on a remote server”) configured to enforce the smart contract terms (i.e., “agreement validation”) on the blockchain). 

	Regarding claim 12: Sethi as modified teaches The medical device communication system of claim 11, wherein smart contract formation includes authorization for access to recorded valid interactions between patient bed and other medical devices (Sethi, [0047], where program/application code 220 may control blockchain assets, e.g., storing and transferring data, and may be executed by nodes 204-210 in the form of a smart contract, and associate chaincode with conditions or other code elements subject to its execution. Smart contracts hold state and ledger data and execute transactions, including operations invoked on the chaincode (i.e., “access to recorded valid interactions”) (Sethi, [0022]). The smart contracts can be used to identify rules associated with authorization and access requirements and usage of the ledger).
Although Sethi does not appear to explicitly state that the type of information relates to interactions between [the] patient bed and other medical devices as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Authorization for access to recorded data in the blockchain would have been performed the same regardless of the specific data involved (i.e., interactions between the patient bed and other medical devices as claimed, transaction data as disclosed by Sethi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Sethi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 13: Sethi as modified teaches The medical device communication system of claim 12, wherein the recorded valid interactions are encrypted (Sethi, [0049], where data written to the blockchain can be encrypted and maintained as private). 

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 24: Claim 24 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.

	Regarding claim 25: Claim 25 recites substantially the same claim limitations as claim 13, and is rejected for the same reasons.


Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (“Sethi”) (US 2019/0379543 A1), in view of Gonzales et al. (“Gonzales”) (US 2019/0205894 A1).
	Regarding claim 3: Sethi as modified teaches The medical device communication system of claim 1, but does not appear to explicitly teach wherein the blockchain exchange systems of the patient bed and at least one of the medical device nodes compete to determine which will validate an interaction between the patient bed and another medical device.
		Gonzales teaches wherein the blockchain exchange systems of the patient bed and at least one of the medical device nodes compete to determine which will validate an interaction between the patient bed and another medical device (Gonzales, [0151], where mining nodes compete to compute a validation solution to validate transactions).
Although Gonzales does not appear to explicitly state that the miners, i.e., nodes, pertain to a patient bed or medical devices as claimed, it would have been obvious to one of ordinary skill in the art to have modified Gonzales by substituting Gonzales’ generic devices/nodes with the claimed patient bed and medical device nodes, with predictably equivalent operating characteristics (i.e., nodes competing to determine which will validate a transaction would have been performed the same regardless of the specific type of device involved). Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., Gonzales’ device nodes) for another (i.e., patient beds and medical devices as claimed), and recognize that the results of the substitution were predictable and obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sethi as modified and Gonzales (hereinafter “Sethi as modified”) with the motivation of having a decentralized system in which no user is “trusted” more than any other (which distributes the security risk such that a potential attacker does not know which of the nodes in the network will end up performing the validation), while also conserving resources of the other nodes since only one node would be performing the validation work.

	Regarding claim 4: Sethi as modified teaches The medical device communication system of claim 3, wherein the successful one of the blockchain exchange systems of the patient bed and at least one of the medical device nodes competing to determine which will validate an interaction between the patient bed and another medical device, sends a validation signal indicating the valid interaction to the other medical device nodes of the network (Gonzales, [0151], where mining nodes compete to compute a validation solution to validate transactions, and then broadcast the completed block validation to other nodes. Each node adds the block to its copy of the blockchain with the transaction order established by the winning node).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sethi as modified and Gonzales with the motivation of synchronizing the local copies of the blockchain stored in other nodes/miners in the network.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (“Sethi”) (US 2019/0379543 A1), in view of Ojha et al. (“Ojha”) (US 2020/0119910 A1).
	Regarding claim 8: Sethi as modified teaches The medical device communication system of claim 6, but does not appear to explicitly teach wherein the exchange of information does not include Protected Health Information.
	Ojha teaches wherein the exchange of information does not include Protected Health Information (Ojha, [0046], where digital asset data is stored within data blocks of a blockchain. Personal data associated with the digital asset is not stored together with the assets within a traditional block structure of a blockchain).
Although Ojha does not appear to explicitly state that the personal data pertains to protected health information as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Preventing the exchange of sensitive information would have been performed the same regardless of the specific data involved (i.e., protected health information as claimed; personal data as disclosed by Ojha; or some other personal/confidential/private/protected data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Ojha’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sethi as modified and Ojha with the motivation of removing personal data associated with the digital asset, thereby providing the benefit of anonymity based on immutable accountability and security (Ojha, [0046]).

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
11 February 2022


    
        
            
        
            
        
            
    

    
        1 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12, ¶ 3.
        2 See, e.g., BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 8-9, finding that claims reciting a database structure slightly more detailed than a generic database, was still abstract.